The writ of error is to a judgment of conviction against the plaintiff in error had in the Criminal Court of Record of Monroe County upon the charge of having had carnal intercourse with an unmarried female under eighteen years of age of previous chaste character.
A consideration of the record convinces us that the judgment should be reversed for the grounds stated in and upon the authority of the opinion and judgment in the case of Skiff v. State, 107 Fla. 90, 144 So. 323, and cases there cited. It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur. *Page 563